Title: Thomas Jefferson to Archibald Robertson, 29 November 1812
From: Jefferson, Thomas
To: Robertson, Archibald


          Dear Sir Poplar Forest Nov. 29. 12. 
          I did not learn till within these two or three days that you were returned from Richmond, to which place I understood you were gone, or I should sooner have applied to know whether you could furnish the winter’s supply of cloathing for my negroes. we shall need about 250. yds of woollens, 300 yds. of linen & 20. blankets.
          I am now getting the last of my wheat to the mills and shall have it sent to Richmond as soon as the river affords tolerable navigation. the crop is very midling. but I shall be able to make a good impression on my balance with you, so as to render what will remain easily discharged at another paiment. I am afraid to name a specific sum because I do not know what I shall get for my flour. as soon as it is sold you shall recieve from me an order on Richmond having always seen that the price is at it’s maximum about the close of winter or entrance of spring I may possibly not sell till then. the more I get for it the better paiment I shall be enabled to make you.  Accept the assurance of my esteem & respect.
          
            Th:
            Jefferson
        